UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4233


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR LOPEZ ESCAMILLA, a/k/a Mango Chupado, a/k/a Ventura,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cr-00303-WDQ-1)


Submitted:   January 18, 2013             Decided:   February 12, 2013


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. D. Martin, LAW OFFICE OF ANTHONY D. MARTIN, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Tamera L. Fine, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor Lopez Escamilla was sentenced to ninety-seven

months’ imprisonment after being found guilty by a jury of one

count of fraud in connection with identification documents, in

violation of 18 U.S.C. § 1028(a)(2), (c)(1) (2006), one count of

social   security       number     fraud,       in     violation         of    42    U.S.C.

§ 408(a)(7)(C)     (2006),   and     one       count    of    fraud      and    misuse   of

immigration documents and aiding and abetting, in violation of

18 U.S.C. §§ 1546, 2 (2006).               He now appeals, challenging his

sentence, contending that the district court erred in computing

his   total    offense     level     under       the        sentencing         guidelines.

Finding no error, we affirm.

           In determining whether the district court has properly

applied the Guidelines, this Court reviews its interpretation of

the Guidelines de novo and its factual findings for clear error.

United   States    v.   Quinn,     359   F.3d        666,    679    (4th      Cir.   2004).

Accordingly,      the   meaning    of    “loss”        under       the    Guidelines     is

reviewed de novo, while the amount of loss is reviewed for clear

error.   See United States v. Wells, 163 F.3d 889, 900 (4th Cir.

1998).

           Escamilla       first     challenges             the     district         court’s

application of a ten-level adjustment for loss.                          U.S. Sentencing

Guidelines Manual (“USSG”) § 2B1.1(b)(1) (2011) provides for a

ten-level increase where the loss from the offense was between

                                           2
$120,000     and       $200,000.           Loss    can    be    measured       by     actual      or

intended loss, or in limited circumstances, by gain.                                          USSG §

2B1.1   cmt.      n.3(A),       (B).        Application         Note     3(B)       of    §    2B1.1

provides: “The court shall use the gain that resulted from the

offense as an alternative measure of loss only if there is a

loss but it reasonably cannot be determined.”                                Application Note

3(C)    of   §    2B1.1       provides      that       the    court     need       only    make    a

reasonable        estimate       of    the        loss,       based     on     the       available

information.           It notes: “The sentencing judge is in a unique

position to assess the evidence and estimate the loss based upon

that evidence.             For this reason, the court’s loss determination

is   entitled         to     appropriate      deference.”              USSG    §     2B1.1      cmt.

n.3(C).

             Escamilla contends that because the Government offered

no   proof       of    actual     economic         loss,       there    is     no    loss,       and

therefore that gain cannot properly be used as an alternative

measure.     We reject this contention.                       Immigration document fraud

causes actual economic loss, to the persons whose information is

used on the documents, to employers who mistakenly rely on the

counterfeit documents, and to the United States in protecting

its borders and citizens.                   While these losses may be difficult

to   measure,         that    they    do    not       exist    simply    does       not    follow.

Accordingly, the district court appropriately used gains as an

alternative measure to loss.

                                                  3
                 We also find no clear error with the district court’s

loss calculation.              The district court reasonably estimated the

amount       of       loss,      based       on        the      available          information.

Accordingly, the district court properly applied the ten-level

loss adjustment.

                 Escamilla      next      challenges            the     district          court’s

application of a six-level adjustment for an offense involving

250 or more victims.                 USSG § 2B1.1(b)(2) provides:                        “If the

offense      .    .   .    involved    250    or       more    victims,        increase        by   6

levels.”         Application Note 1 of § 2B1.1 provides that a “victim”

means    any      person      who   has     suffered         actual     loss    or      sustained

bodily injury as a result of the offense.                             However, Application

Note 4(E) of § 2B1.1 provides that, in cases involving means of

identification,           “victim”     can    also      mean     “any       individual      whose

means     of       identification         was         used     unlawfully          or     without

authority.”

                 Escamilla contends first that there were no victims to

his offenses, and alternatively, that the district court relied

on an improper methodology in determining the number of victims.

First,       Escamilla        contends      that,       even    though       the     fraudulent

identification            documents    he    manufactured             and   sold     used      real

information from various individuals without their permission,

none    of     those      individuals       are       victims    because       they      did    not



                                                  4
suffer actual economic loss.           In light of Application Note 4(E),

this contention fails.

            Escamilla       also   challenges      the      district     court’s

methodology for determining the number of victims.                   We find no

clear   error    in   the   district   court’s   calculation     of     over   250

victims.    The district court reasonably relied on the available

evidence to make this factual determination.                The district court

therefore       properly     applied     the     six-level,      victim-number

adjustment.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument     because   the    facts     and   legal

contentions     are   adequately   presented     in   the    materials       before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        5